This action was brought to the circuit court on appeal from the superior court of Dane county, Wisconsin, and by stipulation of the parties was tried upon the record.  The circuit court found defendant guilty, and judgment was entered on January 5, 1945, from which the defendant appeals.  The facts will be stated in the opinion.
The defendant was arrested on June 10, 1944, charged with having driven his automobile while under the influence of intoxicating liquor.  The only question raised upon this appeal is the sufficiency of the evidence to sustain the finding of the circuit court.  No useful purpose would be served by setting out the evidence in this opinion, it being ample to sustain the finding of the trial court.
Some question is sought to be raised in regard to the so-called balloon test, which was submitted to by the defendant without objection on his part. Inasmuch as there is other evidence sufficient to sustain the finding and the record is very scanty, neither the accuracy nor sufficiency of the balloon test should be discussed in this case.
By the Court. — Judgment affirmed. *Page 197